03/31/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 22-0064


                                         DA 22-0064
                                    _________________

MONTANA ENVIRONMENTAL
INFORMATION CENTER and SIERRA CLUB,

             Plaintiffs and Appellees,

      v.

WESTERN ENERGY CO., NATURAL                                      ORDER
RESOURCE PARTNERS, L.P.,
INTERNATIONAL UNION OF OPERATING
ENGINEERS, LOCAL 400, and NORTHERN
CHEYENNE COAL MINERS ASSOCIATION,

             Respondent-Intervenors and
             Appellants.
                                    _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s opening brief
filed electronically on March 28, 2022, this Court has determined that the brief does not
comply with the below-referenced Rule and must be resubmitted.
       M. R. App. P. 11(4)(e) requires that a certificate of compliance be filed with the
brief. The brief does not include a certificate of compliance.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that the briefing schedule will resume in accordance
with the schedule set forth in the Rules of Appellate Procedure upon entry of final
judgment and notification to this Court in accordance with our March 30, 2022 Order.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.



                                                                            Electronically signed by:
                                                                                    Jim Rice
                                                                       Justice, Montana Supreme Court
                                                                                March 31 2022